DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handle including a slidable sleeve (claims 4-5 and 14-15) and the slidable sleeve being spring biased (claims 5 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" and "34" have both been used to designate the distal end of the stem.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 32 and 33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: refs. 24 and 34 are both used to designate the distal end of the stem.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation “a slidable sleeve…” in claims 4-5 and 14-15 is not described in the specification, and thus lacks antecedent basis. Para 0033 describes an extension handle 60 with no mention of a slidable sleeve whatsoever.
The limitation “said slidable sleeve is spring biased to return said sleeve from a deployed position to an armed position” in claim 5 and 15 is not described in the specification, and thus lacks antecedent basis. Para 0033 describes a spring 64 assists in pushing the snippet 30 over the fish hook barb 54, which appears to correspond to the deployed position. However, nowhere is a slidable sleeve, deployed position, or armed position described let alone a spring to return the sleeve to an armed position.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “each said proximal end” in lines 4-5 and “each said stem” in lines 7 are unclear because only a stem is previously recited, not a plurality of stems. In addition, it is unclear which of the plurality of channels “said channel” in line 5 is reciting. In addition, “wherein said snippet is removed from said stem and positioned over the tip and barb of a fish hook…” in lines 10-12 (emphasis added) is inconsistent with the previous recitation of the snippet being “slidably attached to said distal end of each said stem” in lines 7-8. Is the snipped attached to the stem or removed from the stem and instead positioned over the tip and barb of a fish hook? For examination purposes, the snippet will be treated as attached to the distal end of the stem and the clause in lines 10-12 will be treated as an intended use limitation.
In claim 2, it is unclear which of the plurality of channels “said channel” in line 3 is reciting. In addition, “wherein said proximal end of said stem includes…an indent” in lines 2-4 appears to be misrepresentative of the invention in which the distal end includes an indent (paras 0029 and 0031) and, thus, is unclear. In addition, it is unclear if “a fish hook barb” in line 4 recites the same barb as in claim 1, line 9, or a separate, additional barb. In addition, it is unclear what “no more one half” in line 4 means—is this limitation intended to recite no more than one half?
In claim 3, it is unclear if “a stem” in line 4 and “a snippet” in line 5 recites the same stem and snippet, respectively, as in claim 1 or a separate, additional stem and snippet. Likewise, it is unclear whether “said stem” in line 4 recites the stem (presumably of the handle) of claim 3 or the stem of claim 1. In addition, “said stem holding a snippet” in lines 4-5 appears to recite yet another element (stem, presumably of the handle) holding a snippet, which is inconsistent with claim 1 in which the snippet is either slidably attached to the stem or removed from the stem and positioned over the tip and barb of a fish hook (see above rejection of claim 1).
In claim 4, it is unclear whether “said stem” in line 3 recites the stem (presumably of the handle) of claim 3 or the stem of claim 1.
In claim 5, it is unclear whether “a deployed position” in line 3 recites the same deployed position of claim 4 or a separate, additional deployed position.
Claims 8 and 11 each recites the limitation "the one-way insertion" in line 3.  There is insufficient antecedent basis for this limitation in the claims.
In claim 10, occurrences of “each said stem” in lines 6 and 9 are unclear because only a stem is previously recited, not a plurality of stems. In addition, it is unclear which of the plurality of channels “said channel” in line 7 is reciting. In addition, “wherein said snippet is removed from said stem and positioned over the tip and barb of a fish hook…” in lines 12-14 (emphasis added) is inconsistent with the previous recitation of the snippet being “slidably attached to said distal end of each said stem” in line 9. Is the snipped attached to the stem or removed from the stem and instead positioned over the tip and barb of a fish hook? For examination purposes, the snippet will be treated as attached to the distal end of the stem and the clause in lines 12-14 will be treated as an intended use limitation.
In claim 13, it is unclear if “a snippet” in line 5 recites the same snippet as in claim 10 or a separate, additional snippet.
Claims 6-7, 9, 12, and 14-16 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 6-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martha Stewart (Lollipop Stand, published 8/5/20, https://www.marthastewart.com/7849736/lollipop-stand, hereinafter “Martha”).
For claim 1, Martha discloses a device to disable a fish hook barb (the device in the photo on pg. 1 is capable of disabling a fish hook barb by, for example placing the lollipop wrapper over the fish hook barb) comprising: a support base (Styrofoam cone, described on pg. 2) having a circular shaped perimeter (the cross-section of the cone is circular, thus, the perimeter of the cone as viewed from above or below is circularly shaped) with a plurality of channels (channels formed in the sides of the cone by inserting lollipop sticks into the cone, described on pg. 3, step 4) formed in said perimeter (photo on pg. 1); a stem (lollipop sticks in photo on pg. 1) having a proximal end and a distal end (in photo on pg. 1, lollipop sticks’ inner and outer ends, respectively), each said proximal end releasably securable to said channel with said distal end of each said stem extending outwardly therefrom (photo on pg. 1; pg. 3, step 4); a snippet (clear plastic lollipop or rock-candy swizzle stick wrappers in photo on pg. 1) slidably attached to said distal end of each said stem (photo on pg. 1), said snippet having an inner diameter sized to frictionally engage a fishing hook tip and barb (note this is an intended use limitation, and the inner diameter of the lollipop wrapper in the photo on pg. 1 is capable of being slid over a fish hook to frictionally engaging a fishing hook tip and barb, depending on the size of the hook); wherein said snippet is removed from said stem and positioned over the tip and barb of a fish hook allowing ease of fish hook removal from the mouth of a fish (note this is an intended use limitation (see 35 U.S.C. 112(b) rejection above), and the lollipop wrapper in the photo on pg. 1 is capable of being removed from the stem and positioned over the tip and barb of a fish hook to allow for easier fish hook removal from the mouth of a fish).
For claim 6, Martha discloses wherein said snippet is a flexible plastic or rubber tube (clear plastic rock-candy swizzle stick wrapper in photo on pg. 1) sized to slide over a barb (note this is an intended use limitation, and the lollipop or rock-candy swizzle stick wrapper in the photo on pg. 1 is capable of being slid over a barb of a fish hook), wherein said barb allows removal of said snippet only by rotational unthreading (note this is an intended use limitation, and the rock-candy swizzle stick wrapper is capable of being removed from the barb not by pulling it off of the barb but only by rotational unthreading, for example when a large hook is tightly lodged within the snippet).
For claim 7, Martha discloses wherein said support base includes a receptacle (hole formed in the top of the cone by the stick of the flag/sign or topmost lollipop in the photo on pg. 1, or area between overlapping ribbons in the photo on pg. 1 (pg. 3, step 3)) for receipt of spent snippets (note this is an intended use limitation, and the topmost hole or area between overlapping ribbons is capable of receiving spent snippets).
For claims 8 and 11, Martha discloses wherein said receptacle includes an opening (opening into the topmost hole or area between overlapping ribbons) allowing for the one-way insertion of used snippets into said receptacle (note this is an intended use limitation, and the opening into the topmost hole or area between overlapping ribbons is capable of receiving used snippets by one-way insertion).
For claims 9 and 12, Martha discloses wherein said support base is constructed of a buoyant material (cone is made of Styrofoam; pg. 2) having a specific gravity sufficient to allow said support base to float (note this is an intended use limitation, and Styrofoam is known to float in water).
For claim 10, Martha discloses a device to disable a fish hook barb (the device in the photo on pg. 1 is capable of disabling a fish hook barb by, for example placing the lollipop wrapper over the fish hook barb) comprising: a support base (Styrofoam cone, described on pg. 2) having a circular shaped perimeter (the cross-section of the cone is circular, thus, the perimeter of the cone as viewed from above or below is circularly shaped) with a plurality of channels (channels formed in the sides of the cone by inserting lollipop sticks into the cone, described on pg. 3, step 4) formed along said perimeter (photo on pg. 1), said support base including a receptacle (hole formed in the top of the cone by the stick of the flag/sign or topmost lollipop in the photo on pg. 1, or area between overlapping ribbons in the photo on pg. 1 (pg. 3, step 3)); a stem (lollipop sticks in photo on pg. 1) having a proximal end and a distal end (in photo on pg. 1, lollipop sticks’ inner and outer ends, respectively), said proximal end of each said stem releasably attached to said channel and said distal end extending outwardly therefrom (photo on pg. 1; pg. 3, step 4); a snippet (clear plastic lollipop wrappers in photo on pg. 1); a snippet (clear plastic rock-candy swizzle stick wrappers in photo on pg. 1) formed from a flexible plastic or rubber tube (clear plastic rock-candy swizzle stick wrappers in photo on pg. 1) slidably attached to said distal end of each said stem (photo on pg. 1), said snippet having an inner diameter with an opening sized to frictionally engage a fishing hook tip and barb (note this is an intended use limitation, and the inner diameter of the rock-candy swizzle stick wrapper in the photo on pg. 1 is capable of being slid over a fish hook to frictionally engaging a fishing hook tip and barb, depending on the size of the hook); wherein said snippet is removed from said stem and positioned over the tip and barb of a fish hook, allowing ease of fish hook removal from the mouth of a fish (note this is an intended use limitation (see 35 U.S.C. 112(b) rejection above), and the rock-candy swizzle stick wrapper in the photo on pg. 1 is capable of being removed from the stem and positioned over the tip and barb of a fish hook to allow for easier fish hook removal from the mouth of a fish).
Allowable Subject Matter
Claims 2-5 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a device to disable a fish hook barb as claimed in detail, especially the features of said proximal end of said stem including a tab for frictional engagement of said stem to said channel and an indent sized to accept no more one half of a fish hook barb wherein said snippet will engage a reverse point on the fish hook barb before pulling away from said stem (claim 2), and a handle having a hand grip positioned on one end and a channel formed along an opposite end, said channel for receipt of said distal end of said stem, said stem holding a snippet wherein said handle permits placement of said snippet on a fish hook swallowed by a fish (claims 3 and 13).
Martha discloses a device capable of disabling a fish hook barb. However, Martha lacks said proximal end of said stem including a tab for frictional engagement of said stem to said channel and an indent sized to accept no more one half of a fish hook barb wherein said snippet will engage a reverse point on the fish hook barb before pulling away from said stem, and a handle having a hand grip positioned on one end and a channel formed along an opposite end, said channel for receipt of said distal end of said stem, said stem holding a snippet wherein said handle permits placement of said snippet on a fish hook swallowed by a fish. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gray (US 2861383), Weidman (US 2990641), Kotis (US 3327423), Preiser (US 4987695), and Preiser (US 4768304) each teach a snippet engaging a fish hook tip and barb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643